Martin J.
delivered the opinion of the court. The plaintiff claims a tract of land in the possession of the defendant, and damages for the detention.
The answer denies all the facts alleged in the petition, and avers that the defendant *72claims no title to the premises, which are the property of Alfred Hennen, of New-Orleans, under whom he, the defendant, entered and possesses them: therefore he prays to be dismissed.
West'n Dis'ct
August, 1826.
The plaintiff obtained a rule on the defendant, directing him to cause Alfred Hennen to be cited to appear and defend the cause, or that he, (the defendant) be proceeded against as if he had filed no disclaimer.
Alfred Hennen appeared and pleaded to the jurisdiction of the court, alleging himself to be a resident of another parish, viz: that of New-Orleans. He demanded oyer of the plaintiff’s title, and set up an adverse one in himself.
There was judgment for the plaintiff, and the defendant Alfred Hennen appealed.
The only questions which have been presented to us are, whether the suit ought not to have been dismissed on the original defendant’s disclaiming and naming the person under whom he held.
And whether the latter was compelled to become a party, or could insist on the suit being brought against him in the parish of his domicil.
The first question was solved, in the case of *73Kling vs. Fisk, (Vol. 4, 391,) in April last. We then said the defendant was not to be dismissed, till he called his lessor in to contest the plaintiff’s right, which it would be idle to do if the suit was to be dismissed.
Brownson for the plaintiff, Hennen in propria persona for the defendant.
As a vendor cited in warranty may not object that he is compelled to answer out of the parish in which he has his domicil, the lessor brought in by his lessee is compelled to intervene to prevent judgment against his lessee, even out of the parish of his domicil.
It is therefore ordered, adjudged and decreed, that the judgment of the district court he affirmed with costs.